Exhibit 10.1

 

 

 

MEMBERSHIP INTEREST PURCHASE AGREEMENT

 

This MEMBERSHIP INTEREST PURCHASE AGREEMENT (this “Agreement”) is made and
entered into as of this 15th day of October, 2020 (the “Effective Date”), by and
among BHT Renewables, LLC f/k/a E.N.A. Renewables LLC, a Delaware limited
liability company and wholly owned subsidiary of BioHitech Global, Inc., a
Delaware business corporation (“Buyer”), EAST SHORE PORT VENTURES, LLC, a New
York limited liability company (“Seller”), JKS CAPITAL, LLC, a New York limited
liability company (“JKS”), LEK HOLDINGS, LLC, a New York limited liability
company (“LEK” and together with JKS, the “Seller Members).

 

Background

 

WHEREAS, Seller is a limited liability company organized and operated solely for
the purpose of being a real estate holding company and presently holds a
leasehold interest in that certain ninety-nine (99) year lease (the “Lease”)
with BASF Corporation for that certain property located at 36 Riverside Avenue,
Rensselaer, New York (the “Property”), a copy of which is attached hereto as
Exhibit A;

 

WHEREAS, the Seller Members currently own all of the membership interests in
Seller; and

 

WHEREAS, Seller and the Seller Members (collectively, the “Seller Parties”)
desire to cause Seller to sell to Buyer, and Buyer desires to purchase from the
Seller , a forty-nine percent (49%) membership interest in Seller, subject to
the terms and conditions set forth herein.

 

Agreement

 

NOW, THEREFORE, in consideration of the foregoing background, which is fully
incorporated herein by reference, and of the representations, warranties,
covenants and agreements set forth in this Agreement, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, and intending to be legally bound, the parties hereto hereby agree
as follows:

 

1.                  Purchase and Sale of Membership Interest. Subject to the
terms of this Agreement, the Seller Parties hereby agree to issue, sell, convey,
assign and deliver to Buyer at the Closing (as hereinafter defined), and Buyer
hereby agrees to purchase, acquire and accept from the Seller Parties at the
Closing, a forty-nine percent (49%) membership interest in Seller (the
“Membership Interest”), free and clear of any liens, encumbrances, security
interests, restrictions and adverse claims of any kind or nature whatsoever
(collectively, “Encumbrances”), along with those certain rights and benefits set
forth in Section 5, below.

 

2.                  Consideration. Subject to the terms of this Agreement, in
consideration of the aforesaid issuance, sale, conveyance, assignment and
delivery of the Membership Interest and those certain rights and benefits set
forth in Section 5, below, Buyer hereby agrees to deliver to the Seller Parties
the following consideration (collectively, the “Purchase Price”):

 



 1 

 

 

(a)               Six Hundred Fifty Thousand Dollars ($650,000.00), which shall
be paid at Closing from Buyer to Seller by wire transfer in immediately
available funds pursuant to wire instructions provided by the Seller Parties to
Buyer, and which shall be immediately applied by the Seller Parties toward
Seller’s outstanding obligations under the Lease, including, but not limited to
any property or school taxes payable for 2020, and insurance; and

 

(b)               Buyer shall cause to be issued to each of the Seller Members
warrants which will entitle each Seller Member to purchase, at any time within
the ensuing five-year period, up to fifty thousand (50,000) shares of the common
stock of BioHitech Global, Inc., a Delaware business corporation (“BioHitech”),
at a price per share equal to the price per share, as measured by the average of
the high and low prices as published on the Nasdaq Capital Market on the date of
issuance, in substantially the same forms attached hereto as Exhibit B (the
“Warrants”).

 

3.                  Closing. The consummation of the transactions contemplated
by this Agreement (the “Closing”) shall take place via electronic exchange of
duly executed signature pages on or prior to October 19, 2020 (the “Closing
Date”). The Closing shall be deemed effective as of 11:59 p.m. on the Effective
Date. At the Closing, the Seller Parties shall cause the Membership Interest to
be issued to Buyer free and clear of all Encumbrances. In addition, the parties
shall deliver all other agreements, documents, instruments or certificates set
forth below:

 

(a)            Delivery by Seller Parties. At the Closing, the Seller Parties
shall deliver to Buyer the following:

 

(i) a certificate representing the issuance of the Membership Interest to Buyer,
along with the Option, as that term is defined in Section 5 hereof;

 

(ii) a certificate of the manager of Seller certifying: (1) that attached
thereto are true and complete copies of all resolutions of the managers and
members of the Seller Parties authorizing the execution, delivery, and
performance of this Agreement and the other agreements, instruments, and
documents required to be delivered in connection with this Agreement or at the
Closing (collectively, the “Transaction Documents”) to which the Seller Parties
are parties and the consummation of the transactions contemplated hereby and
thereby, and that such resolutions are in full force and effect; (2) the names,
titles, and signatures of the representatives of the Seller Parties authorized
to sign this Agreement and the other Transaction Documents; (3) certificates of
good standing for Seller and each of the Seller Members from the Department of
State of the State of New York; and (4) that attached thereto are true and
complete copies of the governing documents of Seller and the Seller Members,
including any amendments or restatements thereof, and that such governing
documents are in full force and effect;

 

(iii) an estoppel certificate in a form reasonably acceptable to Buyer regarding
the Lease, duly executed by the landlord for the Property;

 

(iv) the A&R Operating Agreement (defined below), in the form of Exhibit C
attached hereto, which shall have incorporated the terms set forth in Section 5
hereof, duly executed by Seller and the Seller Members; and

 



 2 

 

 

 

(v) any other agreements, documents, instruments or certificates reasonably
requested by Buyer.

 

(b)            Delivery by Buyer. At the Closing, Buyer shall deliver to the
Seller Parties the following:

 

(i) the Purchase Price in accordance with Section 2 hereof;

 

(ii) the A&R Operating Agreement (defined below), in the form of Exhibit C
attached hereto, which shall have incorporated the terms set forth in Section 5
hereof, duly executed by Buyer;

 

(iii) the Warrants, duly executed by BioHitech; and

 

(iv) any other agreements, documents, instruments or certificates reasonably
requested by the Seller Parties.

 

4.                  Representations and Warranties.

 

(a)            Representations and Warranties of Seller Parties. The Seller
Parties, jointly and severally, represent and warrant to Buyer that the
following statements contained in this Section 4(a) are true and correct as of
the Closing Date:

 

(i) Authority of Seller Parties. Each of the Seller Parties has all requisite
power and authority to execute and deliver this Agreement and the other
Transaction Documents and to consummate the transactions contemplated hereby and
thereby. The execution and delivery of this Agreement and the Transaction
Documents by each of the Seller Parties and the consummation by each of the
Seller Parties of the transactions contemplated hereby and thereby have been
duly authorized by all necessary action on the part of the Seller Parties.

 

(ii) Organization; Qualification of Seller. Seller is a New York limited
liability company duly organized, validly existing and in good standing under
the laws of the State of New York and has full limited liability company power
and authority to own, operate or lease the properties and assets now owned,
operated or leased by it and to carry on its business as it has been and is
currently conducted. Seller has all requisite limited liability company power
and authority to execute and deliver this Agreement and the other Transaction
Documents and to consummate the transactions contemplated hereby and thereby.

 

(iii) Capitalization. Immediately prior to the Closing, the current
capitalization of Seller is set forth on Schedule 4(a)(iii)(1). Immediately
following the Closing, upon issuance and transfer of the Membership Interest to
Buyer in accordance with this Agreement, the capitalization of Seller shall be
as set forth on Schedule 4(a)(iii)(2). The Membership Interest which shall be
issued to Buyer in accordance with this Agreement is validly authorized, and
Seller has all requisite power and authority to issue the Membership Interest to
Buyer in accordance with this Agreement. None of the Membership Interest has
been pledged, hypothecated, sold, or otherwise disposed of or alienated in any
manner except as explicitly stated herein, and no third party has any right in
them contrary to Buyer’s rights.

 



 3 

 

 

(iv) Sole Purpose; Operations. Seller is organized and operated solely as a real
estate holding company. The only assets of Seller are a leasehold interest in
the Lease for the Property and cash accounts maintained to comply with the
obligations of Seller pursuant to the Lease. Seller does not conduct, and,
except for limited short-term leasing of the Property in compliance with the
Lease, Seller has never conducted, any business operations other than holding an
interest in the Lease and fulfilling Seller’s obligations thereunder.

 

(v) Lease. The Lease set forth in Exhibit A for the Property is true, correct,
and complete and has not been modified by any agreement, written or oral. During
the period of Seller’s tenancy in the Property pursuant to the Lease (“Seller’s
Tenancy”) and in connection with Seller’s operation of the Property the Seller
Parties have not received any written notice from any federal, state or local
governmental authority of (i) violations of building codes and/or zoning
ordinances or other governmental or regulatory legal requirements affecting the
Property, including, without limitation, Environmental Laws (ii) existing,
pending or threatened condemnation proceedings affecting the Property, or (iii)
existing, pending or threatened zoning, building code or other moratorium
proceedings, or similar governmental action which could reasonably be expected
to adversely affect the ability to operate the Property in accordance with
current zoning. The Lease covering the Property is in full force and effect, no
party to the Lease is in default thereunder and there are no unresolved
conflicts or disputes with the landlord under the Lease. The Property is in good
repair and condition.

 

(vi) Environmental Matters.

 

(1)               The Property is listed by New York State as an inactive
hazardous waste site as site number: 442027.

 

(2)               No permits are required or held for the current use and
occupancy of the Property.

 

(3)               During the period of Seller’s Tenancy, Seller’s business and
the Property have been operated and maintained in compliance with all
Environmental Laws, the Deed Restriction, the Site Management Plan and the
Lease. None of the Seller Parties have received any written notice of violation
or citation relating to the use or occupation of the Property or operation of
the business that is not fully resolved, and there are no non-compliance orders,
warning letters, notices of violation, actions or investigations pending or in
existence with respect to Seller’s use, occupation or business operations on the
Property during the period of Seller’s Tenancy that reasonably could result in a
loss, liability, claim or action.

 

(4)               To the knowledge of the Seller Parties, Seller, during the
period of Seller’s Tenancy: (i) has not improperly handled any Hazardous
Materials or caused a Release of any Hazardous Materials on the Property; (ii)
No encumbrance with respect to environmental liabilities have been threatened or
imposed against Seller or any of its assets under any Environmental Law or other
applicable law; and (iii) no facts or circumstances exist which would give rise
to the same. None of the Seller Parties: (a) is identified or listed as a
potentially responsible party with respect to the Property or as a result of the
use and occupancy of the Property or operation of the assets or the business on
the Property under any Environmental Law or other applicable law, (b) has
received any verbal or written notice of such identification or listing or
potential listing, or (c) has knowledge of any facts or circumstances which
could give rise to such an identification or listing. None of the Seller Parties
has received any verbal or written notice or other communication from a
governmental authority or any other person or entity alleging or related to the
investigation of any alleged violation of an Environmental Law, the Deed
Restriction or the Site Management Plan by Seller with respect to the use,
occupancy or operations on the Property during the period of Seller’s Tenancy in
the Property.

 


 4 

 



(5)               For purposes of this Agreement, the following terms shall have
the meanings ascribed to them below:

 

“Deed Restriction” means the Declaration of Covenants and Restrictions recorded
against the Property on November 18, 2013 and identified by the Rensselaer
County Clerk as Instrument No. 2013-00446367.

 

“Environmental Laws” means any federal, state or local law, regulations, and any
judicial or administrative interpretation thereof, including any judicial or
administrative order, consent decree, judgment, permit, authorization or plan
relating to the environment, health, safety or Hazardous Materials, including
CERCLA; CERCLIS; the Solid Waste Disposal Act, as amended by the Resource
Conservation and Recovery Act of 1976 and subsequent Hazardous and Solid Waste
Amendments of 1984, 42 U.S.C. 6901 et seq. (collectively RCRA); the Hazardous
Materials Transportation Act, as amended, 49 U.S.C. 1801 et seq.; the Clean
Water Act, as amended, 33 U.S.C. 1311 et seq.; the Toxic Substances Control Act,
as amended, 15 U.S.C. 2601 et seq.; the Clean Air Act, as amended, 42 U.S.C.
7401 et seq.; the Safe Drinking Water Act, as amended, 42 U.S.C. 300f et seq.;
the Federal Water Pollution Control Act, as amended, 33 U.S.C. 1251 et seq.; the
Atomic Energy Act of 1954, 42 U.S.C. §2011 et seq.; the Federal Insecticide,
Fungicide and Rodenticide Act, as amended, 7 U.S.C. 136 et seq.; the Federal
Food, Drug and Cosmetic Act of 1938, as amended, 21 U.S.C. 301 et seq.; the
Emergency Planning and Community Right-to-Know Act of 1986, as amended, 42
U.S.C. 11001 et seq.; the Occupational Safety and Health Act, as amended, 29
U.S.C. 651 et seq. and the state or local equivalents of these laws.

 

“Hazardous Materials” means (a) petroleum and petroleum products, radioactive
materials, asbestos in any form that is or could become friable, urea
formaldehyde foam insulation, transformers or other equipment that contain
polychlorinated biphenyls, and radon gas; or (b) any other chemicals, materials
or substances defined as or included in the definition of “hazardous materials,”
“hazardous wastes,” “hazardous substances,” “extremely hazardous wastes,”
“restricted hazardous wastes,” “toxic substances,” “toxic wastes,” “toxic
pollutants,” “contaminants,” “emerging contaminants,” “pollutants,” “infectious
wastes,” “medical wastes,” “radioactive wastes,” “sewage sludges” or words of
similar import under any applicable Environmental Law.

 

“Release” means any release, spill, emission, seepage, leaking, pumping,
pouring, emptying, escaping, dumping, abandoning, injecting, depositing,
discharging, leaching or migrating into the environment (including surface
waters, groundwaters (including potable waters, navigable waters and wetlands),
soil, subsurface strata, natural resources, ambient air and the work place or as
otherwise defined in any Environmental Law) or into or out of the Property,
including the movement of Hazardous Materials through or in the air, soil,
surface water or groundwater of the Property or adjoining properties.

 



 5 

 

 

“Site Management Plan” means the Site Management Plan and any amendments thereto
that has been approved by the New York State Department of Environmental
Conservation and is incorporated by reference into the Deed Restriction.

 

(vii) Taxes. All taxes relating to Seller have been fully paid to the extent due
and there are no delinquent tax liens or assessments encumbering any assets of
Seller. The Seller Parties have also timely filed (or will timely file) all tax
returns and reports of whatever kind pertaining to Seller and required to be
filed by the Seller Parties for all periods up to and including the Closing
Date. All such tax returns are, or will be, true, complete and correct in all
respects. No claim has been made by any taxing authority in any jurisdiction
where Seller does not file tax returns that it is, or may be, subject to tax by
that jurisdiction. All deficiencies asserted, or assessments made, against
Seller as a result of any examinations by any taxing authority have been fully
paid. Seller is not a party to any action by any taxing authority. There are no
pending or threatened actions or investigations by any taxing authority. The
Seller Parties further warrant and represent that all of their tax returns have
been filed when due and in accordance with generally accepted accounting
principles and that it has disclosed all material facts regarding its business
to Buyer. The federal income tax returns of Seller have not been audited. None
of the Seller Parties is a “foreign person” as that term is used in Treasury
Regulations Section 1.1445-2.

 

(viii) Insurance. Schedule 4(a)(viii) sets forth a true and complete list of all
current insurance policies held by Seller (the “Insurance Policies”). Such
Insurance Policies satisfy the insurance requirements set forth in the Lease,
are in full force and effect and shall remain in full force and effect following
the consummation of the transactions contemplated by this Agreement. None of the
Seller Parties have received any written notice of cancellation of, premium
increase with respect to, or alteration of coverage under, any of such Insurance
Policies. All premiums due on such Insurance Policies have either been paid or,
if due and payable prior to Closing, will be paid prior to Closing in accordance
with the payment terms of each Insurance Policy. All such Insurance Policies (a)
are valid and binding in accordance with their terms; (b) are provided by
carriers who are financially solvent; and (c) have not been subject to any lapse
in coverage. There are no claims related to the Seller or the Property pending
under any such Insurance Policies as to which coverage has been questioned,
denied or disputed or in respect of which there is an outstanding reservation of
rights. Seller is not in default under any Insurance Policy.

 

(ix) Liabilities. Seller has no liabilities, except (a) those obligations of
Seller set forth in the Lease with respect to the Property and (b) any tax
obligations relating to Seller’s ownership of the leasehold interest in the
Property.

 

(x) Contracts. Except for the Lease, there are no other contracts or agreements
of Seller, written or oral, including but not limited to any sublease agreements
or license agreements regarding the Property.

 

(xi) Permits. Seller does not own or have any rights under any permits,
licenses, certificates of occupancy, entitlements, authorizations or other
approvals from any party or governmental authority.

 



 6 

 

 

(xii) Employees. There are no employees, independent contractors, or other
agents of Seller.

 

(xiii) Intellectual Property. Seller does not own or use any intellectual
property other than the use of Seller’s registered limited liability company
name.

 

(xiv) Consents and Approvals. No consent, approval, notice, waiver, or action by
any other person is required to effectuate the issuance and transfer of
Membership Interest contemplated hereunder. Seller has complied with and is not
in default under or in violation of, any applicable statute, law, ordinance,
decree, order, rule, regulation of any governmental body, or in default under,
or in violation of, any provision of its organizational documents or any
contract that it is a party to, or other commitment or any other agreement to
which Sellers is a party.

 

(xv) Litigation. No suit, action or legal, administrative, arbitration or other
proceeding, and no investigation by any governmental agency, in each case
pertaining to Seller, is pending or has been threatened by or against Seller,
nor are the Sellers aware of any undisclosed grounds therefor, to which Seller
is a party or which may result in any judgment, order, decree, liability or
other determination that will, or could have any material adverse effect upon
the assets and business or conditions, financial or otherwise, of Seller. No
judgment, order or decree has been entered against Seller nor any such liability
incurred that has, or could have, such effect. There is no claim, action, or
proceeding now pending or threatened before any court, administrative or
regulatory body, or any governmental agency, that will, or could prevent or
hamper the consummation of the transactions contemplated by this Agreement.

 

(xvi) Binding Agreement. This Agreement and the Transaction Documents (when
delivered) have been duly executed and delivered by the Seller Parties and
constitute a valid and binding obligation of the Seller Parties enforceable in
accordance with their terms.

 

(xvii) Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement or any other Transaction Document
based upon arrangements made by or on behalf of the Seller Parties.

 

(xviii) Full Disclosure. To their knowledge, no representation or warranty by
the Seller Parties in this Agreement and no statement contained in any exhibit
or attachment to this Agreement or any certificate or other document furnished
or to be furnished to Buyer pursuant to this Agreement contains any untrue
statement of a material fact, or omits to state a material fact necessary to
make the statements contained therein, in light of the circumstances in which
they are made, not misleading.

 

(xix) Survival of Representations and Warranties. The representations and
warranties of the Seller Parties contained in this Agreement shall survive the
execution and delivery of this Agreement.

 

(b)            Representations and Warranties of Buyer. Buyer represents and
warrants to the Seller Parties that the following statements contained in this
Section 4(b) are true and correct as of the Closing Date:

 



 7 

 

 

(i) Organization; Authority of Buyer. Buyer is duly organized under the laws of
the State of Delaware and is and shall be duly empowered to execute this
Agreement and to do any and all things required or desirable for consummation of
all transactions contemplated hereby. The execution and delivery by Buyer of
this Agreement and any other transaction documents to which Buyer is a party,
the performance by Buyer of its obligations hereunder and thereunder, and the
consummation by Buyer of the transactions contemplated hereby and thereby have
been duly authorized by all requisite limited liability company action on the
part of Buyer. This Agreement and the transaction documents constitute legal,
valid and binding obligations of Buyer enforceable against Buyer in accordance
with their respective terms.

 

(ii) Property Condition/Due Diligence. Buyer acknowledges that it has been
informed that the Property is listed by New York State as an inactive hazardous
waste site as site number 442027. Based on Buyer’s independent investigation:

 

(a)       Buyer acknowledges that, it has determined that the condition of the
Property is satisfactory to Buyer based on Buyer having conducted such due
diligence as it has deemed necessary with respect to the Property and has been
given a full opportunity to evaluate the Property, either independently or
through agents of Buyer’s choosing, including, without limitation:

 

(i) All matters relating to the environmental condition of the Property,
Environmental Laws, Hazardous Materials, the Deed Restriction and the Site
Management Plan, based on publicly available documents, together with all
governmental and other legal requirements such as taxes, assessments, zoning,
use permit requirements, and building codes;

 

(ii) The physical condition of the Property as evidenced by publicly available
documents; and

 

(iii) The applicable zoning, planning and building laws, ordinances, rules and
regulations governing the Property.

 

(iv) Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement or any other Transaction Document
based upon arrangements made by or on behalf of Buyer.

 

(v) Survival of Representations and Warranties. The representations and
warranties of Buyer contained in this Agreement shall survive the execution and
delivery of this Agreement.

 

5.                  Amended and Restated Operating Agreement; Option. The
amended and restated operating agreement of Seller (the “A&R Operating
Agreement”) shall, among other things, incorporate each of the following terms:

 

(a)               Buyer shall have an option (the “Option”) to invest additional
funds in Seller (the “Option Price”) in exchange for a “Preferred Membership
Interest”, as defined herein (the “Option”). The Option Price shall be either
(i) Eight Hundred and Fifty Thousand Dollars ($850,000), or (ii) One Million
Eight Hundred Thousand Dollars ($1,800,000), as determined by Seller (the
“Additional Investment Amount”). Seller shall notify Buyer of the Additional
Investment Amount, in writing, at least forty-five (45) days before the lease
payment pursuant to Section 6.01(e) of the Lease is due (the “Trigger Date”).
Buyer shall have seven (7) days following the Trigger Date to exercise the
Option by delivery of written notice of exercise to Seller. If Buyer does not
exercise the Option, Buyer shall remain subject to fulfill its capital
contribution obligations pursuant to the A&R Operating Agreement as a member of
the Seller. If Buyer exercises the option to invest the Additional Investment
Amount, then Seller shall issue Buyer a Preferred Member Interest, which shall
provide Buyer with:

 



 8 

 

 

(i)an annual rate of return of 3.5% on the Additional Investment Amount (the
“Rate of Return”);

 

(ii)a preferred return (the “Preferred Return”) so that no distributions, other
than tax distributions as provided for in the A&R Operating Agreement, shall be
paid by Seller with respect to any other member interests in Seller unless and
until Buyer has first received distributions equal to (A) one-half (1/2) of the
Additional Investment Amount invested by Buyer pursuant to the Option (the
“Capital Return”), plus (B) the Rate of Return through the date the Capital
Return has been paid in full;

 

(iii)Preferred Membership Interests shall not be entitled to any voting rights;

 

(iv)Within thirty six (36) months after Buyer has received distributions equal
to the Preferred Return, Buyer shall have the option (but not the obligation) to
acquire additional common membership interests in Seller which, when combined
with its other common membership interests in Seller, will result in its
ownership of fifty-one percent (51%) of the total common membership interests of
Seller, determined on a fully-diluted basis, such right to be exercisable by
Buyer’s surrendering all of Buyer’s remaining Preferred Membership Interests
that it then owns immediately prior to its exercise of such option (the
“Conversion Option”). For the avoidance of doubt, the intent of the foregoing
option is that Buyer will no longer have any Preferred Membership Interest and
instead will have received an additional two percent of the voting common
membership interests, thereby providing Buyer with control of at least fifty-one
percent (51%) of the fully diluted voting equity interests of Seller upon
exercise of the Conversion Option.

 

(b)    The A&R Operating Agreement shall provide that no Fundamental Transaction
may occur without unanimous vote or written consent of all of the then current
members of Seller. A “Fundamental Transaction” shall include a sale of all or
substantially all of its assets, a sale of all or substantially all of the
membership interests, a change in control, merger, any equity financing or other
significant financing transaction, any subletting, subleasing or assignment,
modification, waiver, termination of any rights under the Lease or relating to
Seller’s leasehold interests in the Property, or amendment of the Operating
Agreement of Seller.

 



 9 

 

 

6.                  Taxes. Buyer shall be responsible for the payment of any New
York Real Estate Transfer Tax due in connection with the transfer or acquisition
of a controlling interest in Seller should such an acquisition occur.

 

7.                  Indemnification.

 

(a)               Indemnification of Buyer. The Seller Members shall, jointly
and severally, indemnify, defend and hold harmless Buyer and its affiliates
(including Seller) and their respective representatives from, against and in
respect of any and all losses, damages, liabilities, deficiencies, actions,
judgments, interest, awards, penalties, fines, costs and expenses of whatever
kind, including, but not limited to, reasonable attorneys’ fees, court costs and
fees, the cost of enforcing any right to indemnification hereunder and the cost
of pursuing any insurance providers (collectively, “Losses”):

 

(i)   resulting from any inaccuracy in, misrepresentation or breach of any
representation or warranty, or any breach or non-fulfillment of any agreement,
covenant or obligation to be performed by the Seller Parties made or given in or
with respect to this Agreement, the Transaction Documents or any certificate
delivered in connection herewith or therewith;

 

(ii)  any acts or omissions related to Seller, its assets, or business on or
prior to the Closing Date, including, but not limited to, any acts or omissions
of the Seller Parties and any failure to pay taxes; and

 

(iii) any expenses, liabilities, or indebtedness of Seller outstanding as of the
Closing.

 

Seller shall not be obligated under this Section 7(a) with respect to any claims
for indemnification to the extent that the aggregate of all claims made under
such Section do not exceed Thirty Thousand Dollars ($30,000) (the “Threshold”),
and thereafter only to the extent of the excess over the Threshold capped at Six
Hundred and Fifty Thousand Dollars ($650,000).

 

(b)               Indemnification of Seller Parties. Buyer shall indemnify,
defend and hold harmless the Seller Parties from, against and in respect of any
and all Losses resulting from any inaccuracy in, misrepresentation or breach of
any representation or warranty, or any breach or non-fulfillment of any
agreement, covenant or obligation to be performed by Buyer made or given in or
with respect to this Agreement.

 

(c)               Indemnification obligations set forth herein shall not apply
to the extent that the Losses for which indemnification would otherwise be
required is covered by any insurance.

 

(d)               Claims Process. Any party making an indemnification claim
hereunder (the “Indemnified Party”) shall provide prompt written notice (but in
any event no later than thirty (30) days after the Indemnified Party becomes
aware of the claim) to the other party (the “Indemnifying Party”) setting forth
the claim and the recovery owed. The Indemnifying Party has thirty (30) days
after its receipt of such notice to respond in writing to such claim. If the
Indemnifying Party fails to respond within such thirty-day period, the
Indemnifying Party shall have been deemed to agree with the claim notice and
shall be required to pay such recover sought by the Indemnified Party. If the
Indemnifying Party responds within such thirty-day period with an objection to
the claim, the parties shall negotiate in good faith for thirty (30) days to
resolve the claim and if they are unable to mutually resolve the claim, then
either party may pursue any options available at law or in equity. Once the
amount of the Loss is agreed to by the Indemnifying Party and the Indemnified
Party, or finally adjudicated to be payable, the Indemnifying Party shall
satisfy its obligations within ten (10) days by wire transfer of immediately
available funds. Any failure to make the required payment within ten (10) days
shall cause interest to accrue on the owed amount at a rate of ten percent (10%)
per annum.

 



 10 

 

 

8.             Miscellaneous.

 

(a)               Entire Agreement. This Agreement constitutes the entire
agreement and understanding of the parties in respect of the subject matter
hereof and supersedes all prior understandings, agreements or representations by
or between the parties, written or oral, to the extent they relate in any way to
the subject matter hereof.

 

(b)               Assignment; Binding Effect; Third Party Beneficiaries. No
party may assign either this Agreement or any of its rights, interests or
obligations hereunder without the prior written approval of the other party. All
of the terms, agreements, covenants, representations, warranties and conditions
of this Agreement are binding upon and inure to the benefit of and are
enforceable by, the parties and their respective successors and permitted
assigns. There are no third-party beneficiaries having rights under or with
respect to this Agreement.

 

(c)               Further Assurances. If any further action is necessary or
reasonably desirable to carry out this Agreement’s purposes, each party will
take such further action (including executing and delivering any further
instruments and documents and providing any reasonably requested information) as
the other party reasonably may request.

 

(d)               Survival. Each representation, warranty, covenant and
obligation in this Agreement will survive the execution and delivery of this
Agreement and the consummation of the transactions contemplated by this
Agreement.

 

(e)               Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York, without giving
effect to any choice of law principles.

 

(f)                Amendment. This Agreement may not be amended or modified
except by a writing signed by all of the parties.

 

(g)               Headings. Headings in this Agreement are for convenience only
and shall not be used to interpret or construe its provisions.

 



 11 

 

 

(h)               Expenses. Each party will bear its own costs and expenses
incurred in connection with the preparation, execution and performance of this
Agreement and the transactions contemplated hereby, including all fees and
expenses of agents, brokers, representatives, financial advisors, legal counsel
and accountants.

 

(i)                 Unenforceability of any Provisions. The unenforceability or
invalidity of any provision of this Agreement shall not affect the
enforceability and validity of the remainder of this Agreement, which shall
continue in full force and effect.

 

(j)                 Counterparts; Effectiveness. This Agreement may be executed
in two or more counterparts, each of which will be deemed an original but all of
which together will constitute one and the same instrument. This Agreement will
become effective when one or more counterparts have been signed by each of the
parties and delivered to the other party, which delivery may be made by exchange
of copies of the signature page by facsimile transmission or .PDF electronic
format.

 

 

[Signature Page Follows]

 

 12 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

 

  BUYER:         BHT RENEWABLES, LLC F/K/A E.N.A. RENEWABLES LLC         By:    
Name:   Title:         SELLER:         EAST SHORE PORT VENTURES, LLC         By:
    Name:   Title:         SELLER MEMBERS:         JKS CAPITAL, LLC         By:
    Name:   Title:         LEK HOLDINGS, LLC         By:     Name:   Title:    
 

 

 

 



[Signature Page to Membership Interest Purchase Agreement]

 